IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10039
                         Conference Calendar


JOHNNY GLENDELL MYERS,

                                           Plaintiff-Appellant,

versus

DALLAS COUNTY JUSTICE COURT, Precinct 3,
Court 2; MARTHA E. RITTER, Judge,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-2961-K
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Johnny Glendell Myers, proceeding pro se and in forma

pauperis (IFP), appeals the district court’s dismissal of his 42

U.S.C. § 1983 suit as frivolous.   Myers sued Judge Martha Ritter,

a state court judge, and the Dallas County Justice Court for a

default judgment entered against Myers in 1995 in a tort suit.

The district court concluded that Myers’ § 1983 suit, filed in

1998, was time-barred and that the state judge was protected by




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-10039
                                 -2-

absolute immunity.   On appeal, Myers challenges only the time-bar

issue, and he argues that he did not timely receive notice of the

default judgment.

      Myers has waived the judicial-immunity issue by not briefing

it.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);

see also Mitchell v. McBryde, 944 F.2d 229, 230 (5th Cir. 1991)

(judges are absolutely immune for their judicial acts).

Furthermore, the district court did not have jurisdiction to

review Myers’ § 1983 challenges to the state trial court’s orders

in the state tort suit.   See Liedtke v. State Bar of Texas, 18

F.3d 315, 317 (5th Cir. 1994)).

      The district court did not abuse its discretion for

dismissing Myers’ § 1983 suit as frivolous.      See Denton v.

Hernandez, 504 U.S. 25, 31-34 (1992).      Furthermore, Myers’ appeal

lacks arguable merit and is thus frivolous.      See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      The appeal is therefore

DISMISSED.   5TH CIR. R. 42.2.   The dismissal of this appeal as

frivolous and the dismissal of his district court suit as

frivolous count as two strikes for purposes of 28 U.S.C.

§ 1915(g).   We caution Myers that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

      DISMISSED AS FRIVOLOUS, SANCTION WARNING ISSUED.